     Case 5:19-cv-01665-FMO-SP Document 34 Filed 03/19/20 Page 1 of 4 Page ID #:254



 1
 1    Christopher C. McNatt, Jr. (SBN 174559)
      cmcnatt@scopelitis.com
 2
 2    Megan E. Ross (SBN 227776)
      mross@scopelitis.com
 3
 3    SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, LLP
      2 North Lake Avenue, Suite 560
 4
 4    Pasadena, CA 91101
      P: 626-795-4700
 5
 5    F: 626-795-4790
 6
 6    James H. Hanson, admitted pro hac vice
      jhanson@scopelitis.com
 7
 7    R. Jay Taylor, Jr., admitted pro hac vice
      jtaylor@scopelitis.com
 8
 8    Elizabeth M. Bolka, admitted pro hac vice
      ebolka@scopelitis.com
 9
 9    SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
      10 West Market Street, Suite 1400
10
10    Indianapolis, IN 46204
      P: 317-637-1777
11
11    F: 317-687-2414
12
12    Attorneys for Defendants,
      CRST EXPEDITED, INC. and CRST INTERNATIONAL, INC.
13
13
                      ADDITIONAL COUNSEL LIST ON NEXT PAGE
14
14
15
15                            UNITED STATES DISTRICT COURT
16
16                           CENTRAL DISTRICT OF CALIFORNIA
17
17     JOSEPH TAPIA, an individual, on behalf          Case No. 5:19-cv-01665-FMO-SP
18     of himself and all others similarly situated,
18
                           Plaintiff,
19
19                                                     DEFENDANTS’ NOTICE OF
20           vs.                                       PENDENCY OF OTHER ACTION
20                                                     OR PROCEEDING
21
21     CRST EXPEDITED, INC., CRST
22     INTERNATIONAL, INC. and DOES 1-10, Hearing Date: N/A
22     inclusive,                         Time:
23                                        Courtroom: 6D
23                  Defendants.           Judge:        Hon. Fernando J. Olguin
24
24
25
25
26
26
27
27
28
28
     Case 5:19-cv-01665-FMO-SP Document 34 Filed 03/19/20 Page 2 of 4 Page ID #:255




 1    Charles Andrewscavage, admitted pro hac vice
      candrewscavage@scopelitis.com
 2    Jared S. Kramer, admitted pro hac vice
      jskramer@scopelitis.com
 3    SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
      30 West Monroe Street, Suite 1600
 4    Chicago, IL 60603
      P: 312-255-7200
 5    F: 312-422-1224
 6    Adam C. Smedstad (SBN 303591)
      asmedstad@scopelitis.com
 7    SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
      3214 West McGraw Street, Suite 301F
 8    Seattle, WA 98199
      P: 206-288-6192
 9    F: 206-299-9375
10    Attorneys for Defendants,
      CRST EXPEDITED, INC. and CRST INTERNATIONAL, INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 5:19-cv-01665-FMO-SP Document 34 Filed 03/19/20 Page 3 of 4 Page ID #:256



 1          Defendants, CRST Expedited, Inc. and CRST International, Inc. (“CRST”), file
 2    this Notice of Pendency of Other Action or Proceeding under Central District of
 3    California Local Rule 83-1.4.
 4          1.     This action involves “all or a material part of the subject matter of” two
 5    separate actions pending in the Superior Court of California, County of Fresno. Both
 6    actions are brought by the same plaintiff—Keenan Smith. The first action is a putative
 7    class action, captioned Keenan Smith v. CRST Dedicated Services, Inc. and CRST
 8    Expedited, Inc., Case No. 19CECG03299 (the “Smith Class Action”). In the Smith Class
 9    Action, Smith asserts six causes of action: (i) failure to pay wages for all time worked at
10    minimum wage in violation of Labor Code sections 1194 and 1197, (ii) failure to pay
11    wages for all time worked at overtime rate in violation of Labor Code sections 510 and
12    1194, (iii) failure to adequately indemnify employees for employment-related
13    losses/expenditures in violation of Labor Code section 2802, (iv) failure to provide
14    complete and accurate wage statements in violation of Labor Code section 226, (v)
15    failure to timely pay all earned wages and final paychecks due at the time of separation
16    of employment in violation of Labor Code sections 201, 202, and 203, and (vi) unfair
17    business practices, in violation of Business and Professions Code section 17200. The
18    second action seeks penalties under California’s Private Attorney’s General Act of 2004
19    (“PAGA”) based on the same claims underlying the Smith Class Action and is captioned
20    Keenan Smith v. CRST Dedicated Services, Inc. and CRST Expedited, Inc., Case
21    No. RIC1905892 (the “Smith PAGA Action”).
22          2.     In both cases, Plaintiff Keenan Smith is represented by the same counsel–
23    Anwar D. Burton, Vincent C. Granberry, and Joseph Lavi of Lavi & Ebrahimian, LLP,
24    8889 West Olympic Boulevard, Suite 200, Beverly Hills, California 90211, phone 310-
25    432-0000, fax 310-432-0001, email aburton@lelawfirm.com, vgranberry@lelawfirm.com,
26    jlavi@lelawfirm.com.

27          3.     In both cases, Defendants CRST Expedited, Inc. and CRST Dedicated
28    Services, Inc. are represented by Christopher C. McNatt, Jr. of Scopelitis, Garvin, Light,

                                                  1
     Case 5:19-cv-01665-FMO-SP Document 34 Filed 03/19/20 Page 4 of 4 Page ID #:257



 1    Hanson, & Feary, LLP, 2 North Lake Avenue, Suite 560, Pasadena, California 91101,
 2    phone 626-795-4700, fax 626-795-4790, email cmcnatt@scopelitis.com.
 3                 4.        In the Smith Class Action, Plaintiff Smith—like Plaintiff Joseph Tapia—
 4    alleges that Defendants violated California’s Labor Code by failing to pay minimum
 5    wage for all work performed, failing to reimburse individuals for business expenses they
 6    incurred, including alleged expenses related to CRST Expedited’s driver training
 7    program, failing to pay all wages at the time of termination, and violating of California’s
 8    Unfair Business Practices Act.. In the Smith PAGA Action, Smith seeks PAGA penalties
 9    based upon the allegations in the Smith Class Action—including the allegations related
10    to failure to pay minimum wage.
11                 5.        Because the plaintiff in the Smith Class Action seeks to represent a class of
12    truck drivers employed by CRST Expedited and recovery of minimum wage
13    compensation for all time worked, reimbursement for expenses the putative class
14    members allegedly incurred in attending CRST Expedited’s driver training program,
15    penalties related to an alleged failure to provide accurate wage statements, and penalties
16    related to an alleged failure to provide all wages at the time of termination, and because
17    the resolution of the Smith PAGA Action will require a Court to resolve the substantive
18    merits underlying Smith’s PAGA claim,, CRST Expedited believes the actions involve
19    a material part of the subject matter of this case. CRST Expedited therefore submits this
20    Notice in accordance with Local Rule 83-1.4.
21
22
23      Dated: March 19, 2020                                Respectfully submitted,
24
                                                             /s/ Charles Andrewscavage
25                                                           Charles Andrewscavage
26                                                           Attorney for Defendants,
                                                             CRST Expedited, Inc. and
27                                                           CRST International, Inc.
      4847-5273-3623, v. 2
28

                                                              2
